[boeinga01.jpg]
 
The Boeing Company
P.O. Box 3707
Seattle, WA 98124‑2207




SWA-PA-1810-LA-1501773


Southwest Airlines Co.
2702 Love Field Drive
P.O. Box 36611
Dallas, Texas 75235


Subject:
Cancelation of Option Aircraft



Reference:
a)
Purchase Agreement No. 1810 (as amended, modified or supplemented from time to
time, the Purchase Agreement) between The Boeing Company (Boeing) and Southwest
Airlines Co. (Customer) relating to Model 737-7H4 aircraft (Aircraft)
 
b)
Letter Agreement No. LA 1105884R1, titled Option Aircraft, dated December 5,
2014 (Option Letter Agreement)



This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement will have the
same meaning as in the Purchase Agreement.
1.
Cancelation of Option Aircraft.

By this Letter Agreement, the twelve (12) remaining 2016 Option Aircraft granted
in the referenced Option Letter Agreement are hereby canceled, in accordance
with the terms set forth in the Option Letter Agreement.
2.
Confidential Treatment

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of such information to employees of Customer with a need to know the information
for purposes of helping Customer perform Customer’s obligations under the
Purchase Agreement and who understand they are not to disclose such information
to any other person or entity.


Very truly yours,
THE BOEING COMPANY
ACCEPTED AND AGREED TO this
 
Date: 7/6/2015
/s/ Jon W. Lewis
SOUTHWEST AIRLINES CO.
 
 
By
Jon W. Lewis
By /s/ Chris Monroe
 
         Chris Monroe
Its
Attorney-In-Fact
Its VP, Treasurer






July 2, 2015
BOEING PROPRIETARY


